Citation Nr: 0020362	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  98-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder with a history of manic-
depressive psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to an increased 
evaluation in excess of 10 percent for a generalized anxiety 
disorder with a history of manic-depressive psychosis.

The Board notes that in December 1999, the RO denied 
entitlement to individual unemployability benefits.  The 
veteran has not filed a notice of disagreement as to that 
determination.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected generalized anxiety 
disorder is manifested by sleep disturbance, anxiety, 
irritability, occasional difficulty concentrating, a reserved 
mood, preoccupation and excessive worrying, anger, some 
depression, and a lack of social interaction; without 
evidence of compromise in cognitive function, intrusive 
thoughts or nightmares, hallucinations, illusions, delusions, 
or suicidal or homicidal ideations.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
generalized anxiety disorder with a history of manic-
depressive psychosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Generalized anxiety disorders are rated under the portion of 
the Schedule for Rating Disabilities that pertains to mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  
Under the current rating criteria, a 30 percent evaluation is 
warranted for a generalized anxiety disorder with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for a generalized 
anxiety disorder with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

A 70 percent evaluation is warranted for a generalized 
anxiety disorder with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

A 100 percent evaluation is warranted for a generalized 
anxiety disorder with total occupational and social 
impairment, due to symptoms such as the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Factual Background

A review of the relevant evidence of record reflects that in 
a November 1945 rating decision, the RO granted entitlement 
to service connection for an unclassified psychosis with 
complete social and industrial incapacity, evaluated as 100 
percent disabling.  A February 1947 VA examination revealed 
an impression of manic depressive psychosis, depressed phase, 
in remission.  It was noted that the veteran stated he had no 
present complaints and felt he was getting along nicely.  In 
a March 1947 rating decision, the RO reduced the veteran's 
disability evaluation to 10 percent disabling, effective June 
1, 1947, and then to noncompensable, effective February 12, 
1948.  Subsequent VA rating decisions dated in 1968, 1977, 
and 1988 continued a noncompensable evaluation for the 
veteran's service-connected mental disorder.  

Private treatment records dated from 1991 to 1993 are silent 
for complaints, treatment, or diagnoses relevant to a mental 
disorder.  In a March 1994 rating decision, the RO denied 
entitlement to a compensable evaluation for the veteran's 
service connected mental disorder.  

Upon VA examination dated in June 1994, the veteran 
complained of sleep disturbances and agitation, and reported 
having "ups and downs."  His activities were noted as 
cooking, cleaning house, taking a walk, and shopping.  
Regular contact with an ex-spouse by telephone was also 
noted.  Additional time spent writing letters and answering 
personal ads was also noted.  The veteran denied overt 
suicidal ideation or plan, but stated that he did not know 
what he was living for.  It was noted the veteran had worked 
as a musician and a bellman, as well as in the areas of hotel 
maintenance, real estate, and property management.  A history 
of four marriages and living throughout the country was 
noted.  It was also noted that the veteran had few 
acquaintances and felt socially frustrated.  Affect was noted 
as cooperative, moderately engaging, somewhat cynical and 
persistently complaining.  The examiner noted the veteran had 
a documented history of mental illness, in moderate 
remission, characterized by a social vocational history of 
somewhat peripatetic and restless style.  It was noted the 
veteran acknowledged alcohol abuse.  No compromise of 
cognitive function was noted.  An impression of major 
depression, nonpsychotic, characterized by sleep disturbance 
and irritability, and alcohol abuse in remission was noted.  
A Global Assessment of Functioning (GAF) score of 55 was 
noted.  

In an August 1994 rating decision, the RO determined that a 
10 percent evaluation was warranted for the veteran's 
service-connected mental disorder.  The veteran did not file 
a notice of disagreement as to that determination.  

VA treatment records dated in 1997 reflect no diagnoses 
relevant to a mental disorder. 

Upon VA examination dated in November 1997, it was noted the 
veteran was not currently on any psychotropic medication.  
The veteran acknowledged that his drinking had interfered 
with his marriages and caused him to lose jobs.  It was noted 
the veteran drank up to twelve cups of coffee a day.  It was 
also noted that the veteran lived in a room rented from his 
girlfriend.  He reported spending his time taking care of 
their garden and irrigating the land.  He enjoyed cutting 
wood, watching television, and reading.  The veteran stated 
that he occasionally felt sad, but did not cry.  He sometimes 
felt hopeless about the future and reported some suicidal 
thoughts years ago.  Occasional difficulty with concentration 
was noted.  The veteran stated that he felt more enthusiastic 
when he got up in the morning, but by noon he felt fatigued 
and lost his energy and motivation by the afternoon.  The 
veteran denied excessive spending, but the examiner noted 
that he owed about $3000.00 on three different credit cards.  

In regard to his sleep difficulties, it was noted the veteran 
reported initial insomnia and waking up once he fell asleep.  
He denied having nightmares or unpleasant dreams.  He stated 
he was preoccupied primarily with thoughts regarding what he 
should have done with most of his life.  The veteran did not 
describe intrusive thoughts or thoughts related to military 
service.  The examiner noted the veteran demonstrated no 
unusual kinetic behavior other than somewhat poor eye 
contact.  His mood was quite reserved and his affect was 
flat.  At times the veteran seemed apathetic, but he also 
chuckled on a couple of occasions during the interview.  
There was no evidence of sadness, tearing, anger, or 
irritability.  There was no evidence of hallucinations or 
illusions.  Speech was noted as somewhat monotone.  His 
thought processes were coherent and goal directed; however, 
he was quite concrete in his thinking.  Thought content 
appeared to be somewhat impoverished and there was no 
evidence of ideas of reference, paranoid ideation, or first 
rank symptoms.  The examiner noted the veteran did have some 
anxiety symptoms reflected by preoccupation, worry, and sleep 
disturbance.  A relevant diagnosis of anxiety disorder, not 
otherwise specified, as characterized by preoccupation, 
worrying, and a sleep disturbance that may be complicated by 
caffeine intake, was noted.  A GAF score of 70 with slight 
impairment in social and occupational functioning on the 
basis of his anxiety disorder was also noted.  

An August 1997 evaluation by a private psychologist reflects 
the veteran's mood was slightly avoidant and guarded 
initially, but he became more engaging and cooperative as the 
interview progressed.  A military history was noted as 
reported by the veteran.  His thought processes were clear, 
linear, and logical with no overt psychotic symptoms such as 
hallucinations, delusions, or illusions.  The examiner noted 
the veteran did have war induced post-traumatic stress 
disorder symptoms, including depression, anxiety, exaggerated 
startle response, sleep disturbance with nightmares and 
flashbacks of wartime events, avoidance of groups of people, 
and an inability to trust.  The psychologist opined that the 
veteran's psychoneurotic symptoms adversely affected most 
contacts and had seriously impacted his ability to establish 
or maintain trust and intimacy with others to the extent that 
other than his present girlfriend, he was isolated in the 
community.  It was noted that he had a history of not being 
able to sustain employment and was currently demonstrably 
unemployable.  A relevant diagnosis of post-traumatic stress 
disorder, late onset, and alcohol dependence by history was 
noted.  A GAF score of 45 at interview was noted.  

A September 1997 VA psychiatric consult reflects the veteran 
had been married and divorced five times and had not worked 
since 1985.  It was noted that he was not on any psychiatric 
medication at that time.  The examiner noted the veteran 
seemed to be a rather angry, argumentative individual with 
very strong and rigid opinions.  He reported his sleep as 
poor, stating that he had difficulty staying asleep.  He also 
reported feelings of helplessness at times, but denied crying 
and suicidal ideation.  The veteran's appetite, energy level, 
and ability to concentrate were all noted as good.  It was 
noted the veteran did not do much other than watch and listen 
to the news and some gardening.  The veteran's appearance was 
noted as within normal limits except for being overweight.  
His mood was angry and frustrated more than depressed.  
Speech and flow of thought were within normal limits.  
Psychomotor activity was noted as okay.  There was no 
evidence of delusional thinking.  Sensorium was clear and 
intelligence appeared to be about average.  The veteran had 
little or no insight although judgment appeared to be grossly 
intact.  A relevant impression of bipolar by history with no 
current symptoms reported, rule out incipient dementia and 
rule out personality disorder, was noted.  It was noted that 
a prescription for medication to help him sleep was written.  

A private periodic psychological report dated in February 
1998 notes the veteran had gained insight into the causes of 
his hypervigilance and emotional incontinence, and had 
identified the triggers which initiate his symptomatology.  
It was also noted that medication evaluations and monitoring 
by a VA outpatient clinic had helped to ameliorate his 
depression and sleep disturbance.  The psychologist noted the 
veteran still had difficulty tolerating crowds or stress 
inducing situations.  The veteran's mood was described as 
less volatile and his affect was less guarded and suspicious.  
It was noted the veteran continued to have nightmares and 
flashbacks of distressing events which occurred during his 
service.  His prognosis was noted as guarded to fair. The 
psychologist opined that the veteran's psychoneurotic 
symptoms adversely affected all contacts including the most 
intimate to the extent that he was in virtual isolation in 
the community.  His distractibility, brooding, and 
preoccupation with post-traumatic stress disorder issues, 
coupled with severe mood lability impaired almost all daily 
activities.  The psychologist noted the veteran was 
demonstrably unable to obtain or retain employment.  A GAF 
score of 45 was noted.  

VA treatment records dated in 1998 reflect various notations 
of bipolar, psychosis, and personality disorder.  A relevant 
assessment of probable personality disorder/bipolar was 
noted.  

An October 1998 private periodic psychological report notes 
the veteran's mood had become less volatile but he still had 
some episodes of depression.  Affect was noted as less 
guarded and suspicious.  It was noted the veteran still 
experienced nightmares and flashbacks, as well as sleep 
disturbances.  The psychologist opined that the veteran's 
psychoneurotic symptoms adversely affected all contacts 
including the most intimate to the extent he was in virtual 
isolation in the community.  His distractibility, brooding, 
and preoccupation with post-traumatic stress disorder issues, 
coupled with severe mood lability impaired almost all daily 
activities.  It was noted the veteran was demonstrably unable 
to obtain or retain employment.  

Upon VA examination dated in December 1998, it was noted that 
the veteran's claims folder had been reviewed.  The examiner 
noted the veteran was somewhat fidgety during the examination 
with darting eye movements and reasonable eye contact.  His 
affect was somewhat dysphoric, but displayed a full range 
including appropriate laughter at times.  The examiner noted 
the veteran had functioned, although with some difficulty, 
for many decades following his discharge from the military, 
living independently, forming meaningful relationships, and 
even undertaking successful achievement of a real estate 
license.  It was also noted that the veteran nonetheless 
experienced a significant amount of difficulty maintaining 
stability in his professional and personal life.  It was 
noted the veteran did not report particular concerns or 
worries about his military involvement when asked open-ended 
questions.  Most notably, the veteran reported feeling 
depressed and anxious nearly all of the time.  The examiner 
opined that the veteran did not endorse depressive complaints 
sufficient enough to satisfy the criteria for major 
depression.  However, his excessive worries combined with his 
feelings of restlessness and occasional sleeplessness, as 
well as his written complaints about difficulty concentrating 
suggests the presence of a generalized anxiety disorder.  The 
examiner noted that because he had been able to maintain 
certain jobs for long periods of time and maintain marital 
relationships for significant periods of time, his symptoms 
were not felt to be in the "serious" range of the GAF 
scale.  A diagnosis of generalized anxiety disorder and 
alcohol abuse, in remission, was noted. A GAF score of 55 was 
assigned.  

In a March 1999 supplemental statement of the case, the RO 
determined that a 30 percent evaluation was warranted for the 
veteran's generalized anxiety disorder with a history of 
manic depressive psychosis, effective from July 21, 1997.  

Upon VA examination dated in October 1999, the examiner noted 
the most consistent diagnosis in the veteran's history was 
that of an anxiety disorder.  It was noted the veteran was 
taking an antidepressant as well as another medication 
presumed to be for anxiousness.  It was also noted the 
veteran was living with his girlfriend of four years and they 
had recently bought a house together.  The veteran reported 
spending much of his free time gardening, landscaping his 
lawn, and keeping up his new home.  It was also noted the 
veteran spent a lot of time reading and watching television.  
He was very knowledgeable about current events.  The veteran 
described his sleep as "pretty good."  Other than his 
girlfriend, it was noted he had no friends at this point in 
his life.  It was also noted the veteran and his girlfriend 
had an active sexual life, but it had diminished in the last 
year.  The veteran believed that was due to them being tired 
in the evening.  Mental status examination revealed the 
veteran's mood was euthymic and his affect was of full range.  
The examiner noted that the veteran seemed to worry more 
excessively than the average person.  Concerns about finances 
and crossing the Golden Gate Bridge were noted.  Thought 
processes were linear and goal-directed.  There was no 
evidence of auditory or visual hallucinations or suicidal or 
homicidal ideation.  Observational cognitive examination was 
noted as within normal limits.  A relevant diagnosis of 
generalized anxiety disorder, not otherwise specified, was 
noted.  The examiner opined the veteran was functioning 
pretty well for his age.  He also noted the examination did 
confirm that he does suffer from a generalized anxiety 
disorder, but it was not of sufficient magnitude to interfere 
significantly with his day to day functioning.  With regard 
to unemployability, the examiner noted the major factor in 
that respect was his age and obesity.  A GAF score of 55 was 
noted.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 30 percent is 
not warranted for a generalized anxiety disorder with a 
history of manic-depressive psychosis.

A review of the record reflects that the veteran's service-
connected generalized anxiety disorder is manifested by sleep 
disturbance, anxiety, irritability, occasional difficulty 
concentrating, a reserved mood, preoccupation and excessive 
worrying, anger, some depression, and a lack of social 
interaction; without evidence of compromise in cognitive 
function, intrusive thoughts or nightmares, hallucinations, 
illusions, delusions, or suicidal or homicidal ideations.  
The most recent evidence indicates that the veteran was 
functioning pretty well for his age and that his generalized 
anxiety disorder was not of sufficient magnitude to interfere 
significantly with his day to day functioning.  It was also 
noted that a major factor in his unemployability was his age 
and obesity.  

The Board concludes that this evidence is indicative of no 
more than a 30 percent evaluation in that it indicates 
occupational and social impairment (although generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation) due to such symptoms as depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.  

The record is silent for competent medical evidence of panic 
attacks more than once a week; impairment of short and long 
term memory; impaired judgment; circumstantial, 
circumlocutory, or stereotyped speech; flattened affect; or 
difficulty in understanding complex commands.  The record is 
further silent for competent medical evidence of suicidal 
ideation, obsessional rituals interfering with routine 
activities, intermittently illogical speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, 
persistent delusions or hallucinations, gross impairment in 
thought processes or communication, intermittent ability to 
perform activities of daily living, persistent danger of 
hurting self or others, disorientation to time or place, or 
memory loss for names of close relatives, or own name.  In 
the absence of competent medical evidence of such 
symptomatology, an evaluation in excess of 30 percent for a 
generalized anxiety disorder is not warranted.  



ORDER

Entitlement to an evaluation in excess of 30 percent for a 
generalized anxiety disorder with a history of manic-
depressive psychosis is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

